Case: 13-15828     Date Filed: 11/18/2014      Page: 1 of 23


                                                                [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         _________________________

                                 No. 13-15828
                          _________________________

                    D.C. Docket No. 1:12-cv-12-00056-KD-B


CYNTHIA MINGO,
as personal representative of the estate of Daniel Mingo,


                                                             Plaintiff-Appellant,

                                      versus


CITY OF MOBILE, ALABAMA,

                                                             Defendant-Appellee.


                         __________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                        __________________________

                               (November 18, 2014)

Before ED CARNES, Chief Judge, and JORDAN and ROSENBAUM, Circuit
Judges.
             Case: 13-15828     Date Filed: 11/18/2014   Page: 2 of 23




PER CURIAM:

      The claims in this case arise from the restraint of Daniel Mingo following a

traffic stop, during which Mingo fled the scene. After a prolonged chase and

struggle with Mingo, police officers used a four-point restraint to control Mingo

and then placed Mingo in the back of a patrol car. Mingo suffered a cardiac

arrhythmia and later died.

      Following Mingo’s death, Mingo’s mother, Cynthia Mingo, brought claims

pursuant to 42 U.S.C. § 1983 against the City of Mobile. The district court

determined that the City was entitled to summary judgment on the § 1983 claims

because Ms. Mingo offered no evidence of any policy or custom by the City that

caused Mingo’s death. On appeal, Ms. Mingo contends that the district court erred

when it granted summary judgment in favor of the City because, she asserts, an

issue of fact exists with respect to whether the City failed to train its officers in

identifying and dealing with the mentally ill and in the appropriate use of the four-

point restraint. Although Mingo’s death was tragic, we find no error in the district

court’s order granting summary judgment for the City.

                                         I.

                                         A.

      On January 21, 2010, Officer Aaron Kelley observed a car swerving from

one side of the road to the other. The car was driven by Daniel Mingo, and his
                                         2
             Case: 13-15828    Date Filed: 11/18/2014   Page: 3 of 23


girlfriend, Nadia Lee, was a passenger. Upon observing Mingo’s erratic driving,

Officer Kelley activated his blue lights and pulled the vehicle over. When Officer

Kelley reached the driver’s side door, he asked why Mingo was driving recklessly,

and Mingo responded that he was on medication and was a patient at Mobile

Mental Health.

      Officer Kelley instructed Mingo to get out of his vehicle and walk back to

the patrol car. When Mingo first exited his car, one of his hands was stuck

between his sweatpants and a second pair of shorts. Because of this behavior,

Officer Kelley began a pat down to determine whether Mingo had any weapons,

but Mingo began to flee, running into a residential neighborhood.

      Mingo ran until he fell face down onto his hands and knees, but the fall

stopped Mingo only momentarily. He jumped back up and continued running,

taking off an outer shirt as he ran and leaving only a white muscle shirt, which he

wore underneath.

      At some point during the chase, Officer Kelly observed Mingo sit down

behind a bush, where Mingo took off his pants and his shoes. Mingo then kicked

out two boards of a fence and crawled through the opening, allowing him access to

a connecting residential backyard.

      Although Officer Kelley followed, he was unable to locate Mingo in the

backyard. While looking for Mingo, Officer Kelley walked around the house and

                                        3
              Case: 13-15828     Date Filed: 11/18/2014    Page: 4 of 23


saw Sergeant Armand Campbell and Officer Henry Bufkin pulling up to the

residence in another patrol car. Officer Kelley explained to the two other officers

that Mingo had continued to run and described the direction in which he had

headed. Officer Kelley also indicated to the other officers that he needed to return

to the scene of the initial traffic stop so that he could secure his patrol car and deal

with the passenger in Mingo’s car.

      As Officer Kelley chased Mingo, Lee, who was still sitting in Mingo’s car,

called Mingo’s mother to inform her that her son had been pulled over and was

running from the police. Ms. Mingo asked to speak to the officer on the scene,

who she believed was Officer Kelley. According to Ms. Mingo, she told Officer

Kelley that her son was “very paranoid” and would be afraid of the police. She

also asked the officer to take her son to the hospital if they found him. The

conversation was brief. Ms. Mingo then called a 911 operator and told her that her

son had been stopped, that he was a patient at Mobile Mental Health, that he had

been very paranoid lately, and that she wanted to make sure that nothing happened

to him.

      Back at the scene of the chase, after speaking with Officer Kelley, Sergeant

Campbell and Officer Bufkin parked their patrol car and followed the path that

Mingo took so that they could attempt to apprehend him. At a nearby residence,

the officers noticed that a flower pot had been knocked over in front of a shed

                                           4
              Case: 13-15828     Date Filed: 11/18/2014   Page: 5 of 23


located at the rear of the property. They also saw clothing on the ground and what

appeared to be a blood smear near the door of the shed.

      In the meantime, Officer Daryl Law also responded to the area. As Officer

Law approached the home where Sergeant Campbell and Officer Bufkin were, the

resident stepped out of her home and told Officer Law that she heard something in

the shed behind her house. Officer Law approached the shed and met up with

Officer Bufkin and Sergeant Campbell.

      Once at the shed, the officers announced their presence and ordered Mingo

to come out. Although the officers heard movement from inside the shed, Mingo

did not comply. Upon using a flashlight to peer inside the shed, the officers saw

Mingo hiding beneath a weight bench. Near Mingo were a rack of dumbbells, as

well as hatchets, shovels, and various other yard tools. Officer Law again directed

Mingo to come out, but Mingo did not comply. So Officers Law and Bufkin

entered the shed and pulled Mingo out from under the weight bench. Mingo began

resisting and fighting with the officers, and Officer Bufkin described the attempt to

restrain Mingo as “trying to hold a greased pig.” Although the officers were

ultimately able to put Mingo into a prone position on the floor of the shed, Mingo

refused to give the officers his hands.

      After a considerable struggle, the officers were finally able to get one of

Mingo’s hands behind his back and place a handcuff on it. The officers were not

                                          5
             Case: 13-15828     Date Filed: 11/18/2014   Page: 6 of 23


able to secure Mingo’s other hand, despite Sergeant Campbell’s repeated

commands for Mingo to give them his hand. According to the officers, Mingo

continued to push off with his free hand and then drop down and roll on top of it.

Finally, Mingo complied and gave the officers his free hand, which the officers

handcuffed behind Mingo’s back.

      Although the officers eventually were able to apply both handcuffs, Mingo

continued to struggle and roll around on the floor of the shed near the yard tools

and dumbbells. Consequently, Officer Bufkin attempted to place his leg across the

back of Mingo’s legs to keep Mingo still. Mingo, however, continued to kick and

struggle, and began banging his head on the ground multiple times. In order to

keep Mingo from injuring himself, Officer Bufkin tried to hold Mingo’s head still.

Officer Bufkin later picked Mingo up by his shoulders and arms in an attempt to

escort Mingo out of the shed, but Mingo began kicking the officer in his shins and

knees, while trying to lunge forward. Ultimately, Mingo broke free and began

running into the yard where other yard tools were present. When the officers again

attempted to escort him, Mingo kept alternatively dropping to the ground or

standing up and trying to run away.

      At this point, additional officers arrived to assist in the attempts to restrain

Mingo. According to Officer Hugh Barnes, who arrived at the scene and witnessed

the other officers struggling with Mingo, Mingo was on the ground violently

                                          6
               Case: 13-15828       Date Filed: 11/18/2014      Page: 7 of 23


flailing, kicking, and rolling in the dirt. Because Mingo continued to kick and flail,

the officers determined that they would apply a four-point restraint to Mingo for

his own safety and for the safety of those around him. The officers obtained leg

shackles and rolled Mingo onto his stomach. Officer Barnes held Mingo by the

shoulder and another officer, Chad Anthony, attempted to hold Mingo’s legs.

Although the officers were able to place the shackles on one of Mingo’s legs,

Mingo then grabbed ahold of one of Officer Anthony’s fingers and refused to let

go. In response, Anthony struck Mingo’s arm with his fist to get Mingo to release

his grip. Mingo still would not let go.

       Officer Barnes unholstered his Taser and advised that he planned on

deploying the Taser if Mingo failed to release Officer Anthony’s finger. Officer

Barnes then applied his Taser in “drive-stun” mode to Mingo’s back for one, five-

second cycle,1 resulting in Mingo’s release of Officer Anthony’s finger. The

officers then continued to apply the four-point restraint and carried Mingo to

Officer Anthony’s patrol car. At this point, one of the officers present called the

paramedics to obtain medical assistance for Mingo.

       Once at the patrol car, Officer Anthony and another officer, Zack Davis,

placed Mingo in the back seat on his side facing towards the rear of the vehicle.

The officers then flipped Mingo over so that he was on his side facing the partition

       1
          “Drive-stun” mode means that the Taser was used like a stun gun—the Taser is pressed
directly against the skin and produces a burning sensation.
                                              7
                Case: 13-15828   Date Filed: 11/18/2014   Page: 8 of 23


between the front seat and back seat of the patrol car. Despite being restrained in

the back seat, Mingo continued to move around and wiggle his body, while making

noises.

         Lieutenant Travis Dannelley responded to the scene after hearing that Mingo

was in custody. Upon Lieutenant Dannelley’s arrival, Mingo was already in the

back seat of the car, where he lay on his side. According to Lieutenant Dannelley,

Mingo had a fixed stare and was licking his lips, and the outside of his mouth was

white.     Lieutenant Dannelly also noted that Mingo would not respond to his

questions and was “flexing” against the restraints. Lieutenant Dannelley directed

Officers Davis and Anthony to stand by the patrol car and monitor Mingo so that

he remained on his side.

         Officer Davis positioned himself by the open back-seat door on the driver’s

side, monitoring Mingo while he was in the back of the patrol car.           Mingo

continued to move, sometimes rolling onto his stomach. When this happened,

Officer Davis would move Mingo back onto his side, although some testimony

suggests that at some point, the officers allowed Mingo to remain on his stomach.

Officers estimate that Mingo had been in the back of the patrol car for

approximately ten to fifteen minutes when an ambulance arrived. Officer Davis

believes that Mingo lost consciousness as the ambulance arrived at the scene.




                                          8
               Case: 13-15828       Date Filed: 11/18/2014       Page: 9 of 23


       When he realized that Mingo had lost consciousness, Officer Davis yelled

for Lieutenant Dannelley and the paramedics to come over and attend to Mingo.

Officers pulled Mingo out of the patrol car, placing him face down on the ground

so that they could release Mingo from the four-point restraint. The ambulance then

transported Mingo to the hospital. Mingo never regained consciousness, and on

January 28, 2010, he died.

                                              B.

       The State Medical Examiner, F. John Krolikowski, conducted an autopsy on

Mingo and determined that the cause of death was “excited delirium.”                         Dr.

Krolikowski also noted in his report that Mingo suffered from paranoid

schizophrenia and that the toxicology report indicated that cannabinoids and

midazolam were present in Mingo’s system.

       Plaintiff’s expert, Dr. James Lauridson, a forensic pathologist, later

performed a second autopsy on Mingo. After performing a second autopsy and

reviewing Mingo’s medical records, Dr. Lauridson determined that Mingo suffered

cardiopulmonary arrest and irreversible ischemic brain injury.                 Dr. Lauridson

concluded that Mingo did not have excited delirium and that he did not die of

positional asphyxia.2 Rather, Dr. Lauridson opined that the immediate cause of

Mingo’s death was cardiomegaly and single-vessel coronary disease, with

       2
         “Positional asphyxia” is a form of asphyxia that occurs when an individual’s body
position prevents him or her from obtaining sufficient oxygen.
                                               9
             Case: 13-15828     Date Filed: 11/18/2014    Page: 10 of 23


contributory causes of death listed as “restraint” and “schizophrenia.” Although

Dr. Lauridson believed that the restraint used by police officers contributed to

Mingo’s death, he could not quantify the role that the restraint played in the death.

He also conceded that it was possible that someone in Mingo’s condition could

have died of cardiac arrhythmia during his encounter with the police even if they

had not restrained him. Despite this concession, however, Dr. Lauridson opined

that the stress of the incident with the police caused a reaction in Mingo’s body

that resulted in cardiac arrhythmia.

      Plaintiff also offered the expert opinion of Ralph Long, a former police

officer with approximately twenty-five years of experience. Long did not have any

criticisms of the City’s policies and procedures on the use of four-point restraints

and the identification and treatment of the mentally ill that were in place at the time

of the incident, and Long stated that he did not believe that the policies and

procedures were unconstitutional. Similarly, Long did not offer any criticisms of

how the officers handled the initial traffic stop, chased Mingo, and detained him in

the shed. Long did not find fault with any of the actions of the officers until they

placed Mingo in the four-point restraint, which, in conflict with Plaintiff’s other

expert, Dr. Lauridson, Long, who was not a physician, opined had resulted in

positional asphyxia. Also contrary to Dr. Lauridson’s view that excited delirium

was not present, Long criticized the officers for not recognizing the signs of

                                          10
             Case: 13-15828     Date Filed: 11/18/2014    Page: 11 of 23


excited delirium. Long opined that if they had been trained properly, the officers

would have recognized that Mingo was exhibiting symptoms of mental illness or

excited delirium and would not have placed Mingo in the four-point restraint.

                                          C.

      Officers employed by the City of Mobile receive training on a variety of

topics both at the police academy and during their tenure as sworn police officers.

As is relevant to this matter, the City’s Deputy Chief, James Barber, testified that

basic training at the police academy addresses the handling of the mentally ill by

police officers.

      Additionally, the City’s orders and policies are provided to officers online.

After an officer receives and reviews a particular policy, the officer must

acknowledge receipt of the policy by signing for it online.

      Various officers involved in this matter acknowledged during their

depositions that they received training on the policies relating to use of a four-point

restraint and handling of the mentally ill and that they had been instructed on

handling the mentally ill when they attended the police academy. For instance,

Officer Davis testified that he reviewed the City’s policy on mental illness and was

taught what symptoms to look for to determine if an individual is mentally ill. He

further stated that he had attended a class called “Handling the Mentally Ill” and

that he had gone to annual in-service training on the same subject. Deputy Chief

                                          11
             Case: 13-15828     Date Filed: 11/18/2014    Page: 12 of 23


Barber also indicated that all officers receive in-service training on the City’s

policies.

                                          II.

    Following the death of her son, Ms. Mingo filed an action against the City of

Mobile in the Circuit Court of Mobile County, Alabama, alleging claims pursuant

to 42 U.S.C. § 1983 for excessive force, unconstitutional policy and practice, and

failure to train. Ms. Mingo also brought state-law claims against the City for

wrongful death and negligent supervision, hiring, and retention. The City removed

the action to the United States District Court for the Southern District of Alabama.

      After the City moved for summary judgment, the district court granted the

motion with respect to the federal-law claims, finding that the plaintiff offered no

evidence of any policy or custom that caused Mingo’s death. The district court

declined to exercise supplemental jurisdiction over the state-law claims and

remanded them to state court. Ms. Mingo now appeals, contending that the district

court erred in granting summary judgment in favor of the City because issues of

fact remain with respect to whether the City failed to train its officers to deal with

the mentally ill and to use the four-point restraint appropriately. She does not

contend that the four-point restraint resulted in positional asphyxia, but rather, that

it caused undue stress that resulted in Mingo’s death. Ms. Mingo also claims that




                                          12
             Case: 13-15828     Date Filed: 11/18/2014    Page: 13 of 23


the district court erred when it denied a motion to compel the City’s internal-affairs

file relating to the death of her son. For the reasons set forth below, we affirm.

                                         III.

      We review de novo the district court’s grant of summary judgment.

Crawford v. Carroll, 529 F.3d 961, 964 (11th Cir. 2008). Summary judgment

should be entered when “there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In

making this determination, we consider the record and draw all reasonable

inferences in the light most favorable to Ms. Mingo, the non-moving party. Shiver

v. Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008) (per curiam) (citation omitted);

Lewis v. City of West Palm Beach, 561 F.3d 1288, 1291 (11th Cir. 2009) (citing

Kingsland v. City of Miami, 382 F.3d 1220, 1225 (11th Cir. 2004)).

                                         IV.

      Section 1983 of the Civil Rights Act of 1871, 42 U.S.C. ' 1983, creates a

cause of action against any person acting Aunder color of any statute, ordinance,

regulation, custom, or usage, of any State or Territory or the District of Columbia,

[who] subjects or causes to be subjected, any citizen of the United States . . . to the

deprivation of any rights, privileges, or immunities secured by the Constitution and

laws. . . .@ To prevail on a claim for relief under ' 1983, a plaintiff must establish

that (1) he has been deprived of a right, privilege, or immunity secured by the

                                          13
             Case: 13-15828    Date Filed: 11/18/2014   Page: 14 of 23


Constitution, and (2) he was so deprived under the auspices of governmental

authority. See Griffin v. City of Opa Locka, 261 F.3d 1295, 1303 (11th Cir. 2001).

      The Supreme Court has held that municipalities may be liable for violations

of ' 1983, but this liability is limited. Monell v. Dep=t of Social Servs., 436 U.S.
658, 690-92, 98 S. Ct. 2018, 2035-36 (1978). Municipalities may be sued for only

their own unconstitutional or illegal policies; they may not be sued for the acts of

their employees. Id. at 691, 98 S. Ct. at 2036. As a result, a claim against a city

under ' 1983 must be predicated upon an injury inflicted by a municipal policy or

custom. City of Canton v. Harris, 489 U.S. 378, 385, 109 S. Ct. 1197, 2910

(1989).

      The existence of a policy or custom sufficient to impose ' 1983 liability on a

municipal government can be established in several ways. For example, official

municipal policy includes the decisions of a government's lawmakers, the acts of

its policymaking officials, and practices so persistent and widespread as to

practically have the force of law. Connick v. Thompson, __U.S.__, __, 131 S. Ct.
1350, 1359 (2011).

      A plaintiff can also demonstrate official policy by showing a government

policy of inadequate training or supervision. Am. Fed’n of Labor and Congress of

Indus. Orgs. v. City of Miami, 637 F.3d 1178 (11th Cir. 2011); City of Oklahoma

City v. Tuttle, 471 U.S. 808, 105 S. Ct. 2427 (1985). “A plaintiff seeking to

                                        14
             Case: 13-15828     Date Filed: 11/18/2014   Page: 15 of 23


establish municipal liability on the theory that a facially lawful municipal action

has led an employee to violate a plaintiff=s rights must demonstrate that the

municipal action was taken with ‘deliberate indifference’ as to its known or

obvious consequences.” Bd. of County Comm’rs of Bryan County, Okla. v. Brown,

520 U.S. 397, 407, 117 S. Ct. 1382 (1997) (citing City of Canton, 489 U.S. at 388);

AFL-CIO, 637 F.3d at 1187 (citations omitted).

      To establish that a city was “deliberately indifferent,” a plaintiff must

demonstrate that the municipality knew of the need to train in a particular area and

that it made a deliberate choice not to take any action. Gold v. City of Miami, 151
F.3d 1346, 1350 (11th Cir. 1998). Deliberate indifference can be established in

two ways: by showing a widespread pattern of similar constitutional violations by

untrained employees or by showing that the need for training was so obvious that a

municipality’s failure to train its employees would result in a constitutional

violation. Connick, 131 S. Ct. at 1360; Gold, 151 F.3d at 1350-52.

      Here, Ms. Mingo’s argument rests on the second premise. She contends that

the need for training on the use of the four-point restraint and the identification of

mentally ill individuals is “so obvious” that it requires training by the City. In

support of her position, Ms. Mingo argues that the City knew of the dangers of the

use of four-point restraints, particularly to the mentally ill, as demonstrated by the

fact that it promulgated specific policies to prevent these risks. But, Ms. Mingo

                                         15
             Case: 13-15828     Date Filed: 11/18/2014   Page: 16 of 23


alleges, the City failed to follow its own policies, and, as a result, her son died in

the City’s custody. Ms. Mingo further asserts that she raised genuine issues of

material fact concerning this issue, so the district court should not have granted

summary judgment in favor of the City. We respectfully disagree and conclude

that the district court correctly granted summary judgment in favor of the City with

respect to the § 1983 claims.

                                         A.

      Ms. Mingo points to two directives in support of her argument that the City

has a custom or policy that shows deliberate indifference:         MO-2005-88 and

General Order 70. General Order 70 is entitled “Prisoner Transportation,” and

MO-2005-88 is called “Recognizing and Handling Persons with Mental Illness.”

The stated purpose of MO-2005-88 is to “enhance officers’ ability to recognize,

understand and deal with a person with mental illness.” According to Ms. Mingo,

Section III of MO-2005-88 is particularly important to this case because it

identifies symptoms of individuals in an excited state, of which an officer should

be aware. These symptoms include bizarre behavior, shouting, and undressing in

public. MO-2005-88 further explains that individuals suffering from mental illness

or drug-induced agitated delirium, as sometimes evidenced by these behaviors,

“present an unusual high risk of sudden in-custody death.” Finally, the policy lists

guidelines to aid in preventing in-custody deaths, including transporting the subject

                                         16
              Case: 13-15828      Date Filed: 11/18/2014    Page: 17 of 23


in a seated position or on his side, monitoring the person closely, and using a four-

point restraint as only a last resort to officer safety.

       Ms. Mingo’s expert, Long, acknowledged that the City’s policies, including

MO 2005-88 and GO #77, are constitutional. Accordingly, Ms. Mingo does not

challenge the constitutionality of the City’s policies. Nor, in this matter, is any

“widespread pattern” of similar conduct present, and Ms. Mingo does not suggest

that any such pattern exists. Rather, she asserts that liability attaches to the City

because the existence of the City’s policies demonstrate that the City recognized

the “obvious” need for training, yet it failed in sufficiently training its officers.

       The Supreme Court has cautioned that the exception creating municipal

liability under § 1983 for failure to train applies in only a very narrow range of

circumstances, Brown, 520 U.S. at 398, and a municipality=s culpability Ais at its

most tenuous where a claim turns on failure to train.@ Connick, 131 S. Ct. at 1359.

Indeed, the Supreme Court has provided only a single hypothetical example in

dicta, recognizing an obvious need for training in the use of deadly force where

firearms are provided to police officers. See City of Canton, 489 U.S. at 390 n.10

(A[C]ity policymakers know to a moral certainty that their police officers will be

required to arrest fleeing felons. The city has armed its officers with firearms, in

part to allow them to accomplish this task. Thus, the need to train officers in the

constitutional limitations on the use of deadly force . . . can be said to be ‘so

                                            17
               Case: 13-15828        Date Filed: 11/18/2014       Page: 18 of 23


obvious,’ that failure to do so could properly be characterized as ‘deliberate

indifference’ to constitutional rights.@).

       Moreover, in this case, the record contains evidence that the City did train its

officers in the use of the four-point restraint and in handling the mentally ill. In

similar circumstances, we have previously held that a city provided its officers

with constitutionally adequate training in the use of four-point restraints, so the city

was not liable under § 1983 for a failure to train its officers where its officers’ use

of a four-point restraint resulted in the death of the person restrained.

       In Lewis v. City of West Palm Beach, 561 F.3d 1288 (11th Cir. 2009), we

addressed whether a city was liable for its alleged failure to train officers in the use

of hobble restraints (four-point restraints).            In that case, officers encountered

Donald Lewis, a disoriented individual who appeared to be under the influence of

drugs. Id. at 1290. When Lewis refused to comply with officers’ commands, the

officers attempted to restrain him. Id. After a considerable struggle, the officers

used a hobble cord 3 to place Lewis in a four-point restraint. Id. After Lewis was

restrained, he became unconscious and, although the officers performed CPR,

Lewis was later pronounced dead. Id.

       Lewis’s estate brought suit against the City of West Palm Beach under §

1983, alleging a failure to train its officers in the use and application of the

       3
          A hobble cord is a strap with a loop on one end and a metal hook at the other that is
used to limit movement by connecting the ankle restraint to the handcuffs.
                                                18
             Case: 13-15828    Date Filed: 11/18/2014   Page: 19 of 23


hobbles. Id. at 1292. As in Mingo’s case, we noted that the plaintiff’s argument

rested not on evidence of prior events but on the premise that the need for training

on the proper use of hobble restraints during the restraint process is “so obvious”

that it requires training to ensure avoiding a constitutional violation. Id. at 1293.

After consideration, we concluded that “the use of a hobble does not rise to the

level of obviousness reserved for ‘a narrow range of circumstances [where] a

violation of federal rights may be a highly predictable consequence’ of a failure to

provide adequate training.”       Id. (citing Brown, 520 U.S. at 409).           We

acknowledged the Supreme Court’s extreme example in City of Canton, stating,

“[H]obbles do not have the same potential flagrant risk of constitutional violations

as the use of deadly firearms. Failure to provide training on hobbles is not a

‘particular glaring omission in a training regimen.’” Id. (citation omitted). Based

on these facts, we determined that the City of West Palm Beach was unlikely to be

on notice of the need for training in this regard since the use of the four-point

restraint under the circumstances did not violate the Fourth Amendment.           Id.

(citing Garrett v. Athens-Clarke Cnty., 378 F.3d 1274, 1280 (11th Cir. 2004) (per

curium)).

      Although we made this observation, we ultimately held that West Palm

Beach was not liable under § 1983 because the record contained evidence showing

that West Palm Beach actually did provide adequate training on the use of the four-

                                         19
               Case: 13-15828        Date Filed: 11/18/2014       Page: 20 of 23


point restraint. Id. at 1293-94. In reaching this conclusion, we explained that in

resolving the issue of the City’s liability where a city has a training program, “the

focus must be on the adequacy of the training program in relation to the tasks the

particular officers must perform, and not merely on the training deficiencies for a

particular officer.” Id. at 1293 (citing City of Canton, 489 U.S. at 390) (internal

quotation marks omitted). It will not “suffice to prove that an injury or accident

could have been avoided if an officer had better or more training, sufficient to

equip him to avoid the particular injury-causing conduct.” City of Canton, 489
U.S. at 390. This is so because even adequately trained officers will sometimes

make mistakes, and the fact that they do so does not necessarily indicate that the

training program is inadequate. Id.

       Like the record in Lewis, the record in this case contains evidence that the

City of Mobile provides its officers with constitutionally adequate training in the

use of the four-point restraint and the treatment of the mentally ill.4 Indeed, Ms.

Mingo does not challenge the training policies themselves. Instead, she contends

that the City does not actually train its officers in accordance with its policies on

four-point restraints and identification and treatment of the mentally ill.                       In

particular, Ms. Mingo asserts that Deputy Chief James Barber “acknowledged . . .


       4
         We do not find, or even mean to imply, that the use of a four-point restraint in these
circumstances was a constitutional violation. Instead, we simply do not address that question
because the City’s training program was constitutionally adequate, regardless.
                                                20
             Case: 13-15828     Date Filed: 11/18/2014    Page: 21 of 23


that no actual ‘training’ occurred in the methods [set forth in the City’s policies

and that] [t]here was no training or supervision to ensure that officers understood

the procedures or could execute them properly, if at all. In essence, the officers

were left to figure out when and how those policies and methods would apply.”

      The record does not support Ms. Mingo’s contentions. Deputy Chief Barber

testified that officers are instructed on “dealing with the emotionally disturbed and

mentally ill” at the police academy, and he said that he did not know whether

officers were tested in the classes they took, although they were not tested on the

policies that they received and signed for as having read and understood. But

Officer Davis testified that he took a class called “Handling the Mentally Ill” while

at the police academy, on which he was tested.           In particular, Officer Davis

described being taught about the “different symptoms . . . or how [the mentally ill]

might act.” In other words, he was taught the content of the City’s policy on the

mentally ill. Officer Davis further stated that another class on the subject is offered

annually as part of in-service training and that he has taken approximately three

classes altogether on the subject. And Officer Law testified that while he was at

the police academy, he was instructed on the use of the four-point restraint. Ms.

Mingo has pointed to no evidence that conflicts with this testimony, so we cannot

find that a material issue of fact exists regarding whether the City actually trains its




                                          21
               Case: 13-15828        Date Filed: 11/18/2014       Page: 22 of 23


officers in the use of the four-point restraint and the identification and treatment of

the mentally ill.

       Because the City did not maintain a deliberate indifference to a potential

constitutional violation and because the City provides training on the use of a four-

point restraint and the identification of the mentally ill—training pursuant to

policies that Ms. Mingo concedes are constitutional—the City cannot be held liable

under § 1983. See Lewis, 561 F.3d at 1294 (finding no § 1983 liability where city

provided training). We therefore find that the district court did not err in granting

summary judgment in favor of the City with respect to the § 1983 failure-to-train

claims.

                                               VI.

       Embedded in Ms. Mingo’s brief is her contention that the district court erred

when it denied her motion to compel the production of City’s internal-affairs file

with respect to the incident involving Daniel Mingo. 5 We do not consider the

correctness of the district court’s ruling because Ms. Mingo requested only the


       5
           After reviewing Ms. Mingo’s motion to compel and the City’s response, the district
court directed the City to file a privilege log and to provide the court with all relevant documents
so that it could conduct an in camera review of the internal-affairs file. Upon completion of its
in camera review, the district court denied the motion to compel, noting that the City had already
produced a significant portion of the materials that were contained in the internal-affairs file. In
denying the motion to compel, the district court also observed that the only item listed on the
privilege log that Ms. Mingo addressed in her motion to compel was information regarding the
EMT who was present during the incident. The City, however, provided Ms. Mingo with
records from the ambulance service and, the district court noted that counsel deposed the EMT
who treated Mingo on the scene.
                                                22
             Case: 13-15828     Date Filed: 11/18/2014    Page: 23 of 23


contents of the internal-affairs file relating to her son’s death. Nothing in these

files could change the conclusion that, under binding precedent, as a matter of law,

the City of Mobile provided constitutionally sufficient training for its officers in

the use of the four-point restraint and the handling of the mentally ill.

                                         VII.

      Because the facts, viewed in the light most favorable to Ms. Mingo,

demonstrate that the City was not deliberately indifferent to the rights of Daniel

Mingo, the district court did not err when it granted summary judgment in favor of

the City of Mobile. For this reason, the district court’s order is AFFIRMED.




                                          23